DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Amihood (US 20180329050 A1) is considered close pertinent art to the claimed invention as it discloses a radar system to detect the activities of a user and to control the power consumption of a display based on the detected activities. 

Regarding claim 1, Amihood discloses [Note: what Amihood fails to disclose is strike-through]
A display control device (Fig. 2-1, element 104 - “Computing Device”), comprising: 
a radar circuit (Fig. 2-1, elements 212 and 214 - “Antenna Array” and “Transceiver”), and 
an evaluation circuit (Fig. 2-1, element 216- “Processor” and Paragraph 0040, “The processor 216 can be implemented as a digital signal processor, a controller, an application processor (e.g., the application processor 202), a special-purpose processor configured to manage power consumption, or some combination thereof.) configured to: 
detect  (Paragraph 0031 “In the aware environment 110-2, the user 108 is looking at or interacting with the computing device 104 and another user is facing the computing device 104.”), 
 
control a power consumption of a display based on the (Paragraph 0076, “At 908, power consumption of a computing device is adjusted based on the detected activity. For example, the power management module 220 may switch an operational state of one or more components within the computing device between an on-state or an off-state. These components may include a global positioning system, a wireless communication transceiver, a display, a speaker, a camera, a gyroscope, an accelerometer, and so forth.” and Paragraph 0031 “In the aware environment 110-2, the user 108 is looking at or interacting with the computing device 104 and another user is facing the computing device 104.” and Paragraph 0043, “The high-power processor 216-2 may process data for high-profile radar-based applications 206, such as gesture recognition, and provide accurate, high-resolution data through the resolution of angular ambiguities or distinguishing of multiple users 108.”; therefore, the power consumption is controlled based on the activity of a plurality of persons) 


REUNAMAKI (US 20190279479 A1) is considered close pertinent art to the claimed invention as it discloses reflected radio signal (radar) technology to sense the presence of one or more living beings and their movements in a room.

Regarding claim 1, REUNAMAKI discloses, 
detect vital functions of a plurality of living beings including a first living being based on a signal from the radar circuit (Paragraph 0060, “For example, one example use case for the matched vital sign information record and data set 119 can be for a service 123 that monitors reactions for a group of people where reactions within the group can be different based on each group member's position. The service 123, for instance, can use the record to monitor audience reactions in a theatrical performance based on where the audience members are sitting. The capability of the system 100 to remotely monitor and individually track multiple people at the same time advantageously enables the service 123 to more efficiently and quickly set up a monitored area 107 without having to individually profile or equip each member with individual sensors. “ and Paragraph 0103, “Process 700 is an example process for this type of application as shown in FIG. 7. In step 701, the application process read the vital sign records for objects 111 (e.g., persons) tracked using the vital sign monitoring processes described herein. Multiple people can be tracked at the same in same data record (e.g., using radio reflection measurement technology), and the application process can query for a specific individual or evaluate all individuals recorded in the vital sign records.”).
identify a type of living being for each of a plurality of types of living beings (Paragraph 0043, “In one embodiment, as previously discussed, the objects 111 are capable of producing vital signs and can be either human or non-human living subjects.”) based on the detected vital functions, wherein the plurality of types of living beings comprises human being and a non- human animal (Paragraph 0039, “To address the problem or need for gathering more information about users, a system 100 of FIG. 1 introduces a capability to use sensors that are capable of monitoring the vital signs and, optionally, locations of objects that produce vital signs (e.g., living human or non-human subjects as opposed to inanimate objects) within a monitored area and then to match the monitored vital signs and/or locations of the objects to a concurrently recorded data set (e.g., recorded media) depicting the objects as they are experiencing or consuming a service or application.”; therefore, by matching the monitored vital signal of the objects (human and non-human living beings) the object is identified).

In reference to independent claim 1, the prior arts made of record individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of the claimed features of claim 1. Specifically, the prior arts made of record fail to teach or render obvious in any combination the claimed features of: “control a power consumption of a display based on the detected vital functions of the plurality of living beings by turning on the display or keeping the display on only when the identified type of at least one living being of the plurality of living beings is the human being and not the non-human animal.” Dependent claims 2-8 and 10-14 are also allowed due to their dependency on independent claim 1.
Independent claims 15 and 22 and their respective dependent claims are also allowed due to a similar analysis using the prior arts made of record as independent claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648